                                        250 Park Avenue
                                             7th Floor
                                     New York, New York 10177
                                       Phone: 212.300.5358
                                        Fax: 888.265.7054
                                      www.garbarinilaw.com

                                           April 23, 2019


VIA ECF

Hon. Deborah A. Batts
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Simon J. Bruchett Photography, Inc. v. A.P, Moller Maersk A/S, 19-cv-15786 (DAB)
           Response to Defendant’s Correspondence Dated April 23, 2019. (Dkt. No. 19.)

Your Honor:

       I represent the plaintiff in the above-referenced matter, and write in response to the
correspondence submitted by defendant dated April 23, 2019. (Doc. No. 19). Defendant states it
has consented to a voluntary withdrawal pursuant to Rule 41(a)(2) (which would actually convert
the request to a voluntary withdrawal pursuant to Rule 41 (a)(1)(A)(ii)). Defendant requests,
however, a withdrawal with prejudice based on a Settlement and Release dated December 18, 2018
(the “Agreement”). Exhibit 1. That Agreement expressly released claims only for: “alleged
unauthorized publication of any and all of RELEASOR’s copyrighted images . . . as of the
Effective Date”. See Exhibit 1. The arbitration provision in the Agreement is limited as follows:
“The Parties agree that any dispute under, concerning or relating to the terms and/or enforcement of
this Agreement”. Exhibit 1.

        The image at issue here titled _7AO984 (the “Image”) is currently at the application stage
before the U.S. Copyright Office; which is well after the December 18, 2019 Execution Date of the
Agreement. Defendant’s alleged infringement of the Image and violation of the DMCA cannot
possibly be considered be considered a dispute “concerning”, “relating” or “arising” under the
Agreement. Consequently, the within dispute is not subject to arbitration.

        It is important for the Court to understand why the Image was not previously copyrighted by
the plaintiff. The only party ever to see the image was the defendant. Defendant was in fact sent
GARBARINI FITZGERALD P.C.
Page 2




approximately thirty (30) images, and it elected to license sixteen (16) of the images “for internal
purposes only”. Compl. at ¶¶ 37-38. The Image here was not one of the licensed images. Compl. at
¶¶ 3-4.

        Defendant clearly was trying to hide its infringement by not including the Image in the
license. This is demonstrated by the facts that, even before the defendant licensed the sixteen other
images, it used professional image editing software to remove the copyright management
information (CMI), and replaced the CMI with defendant’s name and information. Compl. at ¶ 41.
Defendant then copied, displayed, and distributed the Image branded as an A.P. Moller Maersk A/S
image. Compl. ¶ 101. Defendant used the Image in its public yearly reports, and posted the Image
on defendant’s numerous social media platforms unlicensed. All of the forgoing was before the
defendant licensed the Image, which clearly shows defendant did not want to call attention to its
unlicensed use.

        One of the social media platforms defendant posted the image, branded as a Maersk image,
was on defendant’s page at www.flickr.com. Compl. at ¶ 43. Defendant posted the re-branded
image as an “Attribution Only Creative Commons” license. Id. This means defendant gave the
entire world permission to copy, display, and distribute the Image in any commercial or non-
commercial use. Compl. At ¶ 116. Not only did the defendant copy, display, and distribute the
Image without any license or authority, it gave it away to the world. By re-branding the Image,
defendant made sure defendant was attributed on any further use.

        By giving the Image away, defendant destroyed all value in the entire set of images,
copyrighted and uncopyrighted. Plaintiff has requested a dismissal due to a post-filing change in
the interpretation of the law by the U.S. Supreme Court and Second Circuit. Plaintiff does not seek
attorneys’ fees or costs in responding to this frivolous request. Plaintiff requests only that this
matter be voluntarily withdrawn.

                                                            GARBARINI FITZGERALD P.C.

                                                        By:________________________
                                                               Richard M. Garbarini

Encl.
Exhibit 1
